NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 02/03/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 02/03/2021, claim 3 was cancelled, claims 1, 2, and 4-18 were amended, and claims 6-11 and 14-18 were withdrawn.  Claims 1, 2, and 4-18, as filed on 02/03/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 02/03/2021.  The rejections of claims 1-5, 12, and 13 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 02/03/2021.

Election/Restrictions
Claims 1, 2, and 4-18, as filed on 02/03/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.
The restriction requirement between Species A through I, as set forth in the Office action mailed on 08/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 08/13/2020 is withdrawn.  Claims 6-11 and 14-18, directed to embodiments of applicant’s invention 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Mr. James O’Sullivan (Registration Number 65,618) on 02/16/2021.

The application has been amended as follows:
In claim 6, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 7, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 8, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 10, lines 2-5, “of claim 5 further comprising: a pulley disposed on the body and rotationally connected to the flexible element, and the pulley simultaneously actuated with the rotational axis assembly, the flexible element and the second reciprocating end;” has been replaced with --- of claim 5: ---.

In claim 14, lines 2-5, “of claim 5 further comprising: a pulley disposed on the body and rotationally connected to the flexible element, and the pulley simultaneously actuated with the rotational axis assembly, the flexible element and the second reciprocating end;” has been replaced with --- of claim 5: ---.

In claim 16, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 16, line 11, “wherein when” has been replaced with --- when ---.

In claim 16, line 15, “wherein when” has been replaced with --- when ---.

In claim 17, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 17, line 11, “wherein when” has been replaced with --- when ---.

In claim 17, line 14, “extension spring;” has been replaced with --- extension spring; and ---.

In claim 17, line 15, “wherein when” has been replaced with --- when ---.

In claim 18, line 2, “wherein” has been replaced with --- wherein: ---.

In claim 18, line 11, “wherein when” has been replaced with --- when ---.

In claim 18, line 13, “the rope;” has been replaced with --- the rope; and ---.

In claim 18, line 14, “wherein when” has been replaced with --- when ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784